DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. Examiner has thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meet the claimed limitation as rejected.
Applicant’s argument – Seo does not disclose that the UE may determine a mapping of data into an RE in any DMRS symbol based on information from the eNB indicating whether a discrete Fourier transform is applied or not.
Examiner’s response – The instant application is directed to controlling a downlink control information between a base station a terminal apparatus. Seo et al, in the same field of endeavor, disclose transceiving downlink control channel including selecting a resource element (RE) to which a demodulation reference signal (DMRS) is mapped; selecting an RE to which a downlink control channel is mapped; and transmitting the DMRS and the downlink control channel from the selected REs to a terminal, wherein the REs to which the downlink control channel is mapped constitute at least one resource element group (REG), and one or more REGs may be located on an orthogonal frequency division multiplex (OFDM) symbol on which the DRMS is mapped (abstract). Claimed limitation: “control circuitry configured to determine a mapping of data into a resource element in the one or more DMRS symbols based at least…” is a written as an alternative form. Meaning that only a first information, a second information, or a third information need to be related to DMRS. Seo et al perhaps do not explicitly teach DFT is applied or not. However, the first information and the second information are met. Therefore, Seo et al meet the claimed limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al (US 2014/0301346).
a)	Regarding claim 11, Seo et al disclose a terminal apparatus which communicates with a base station apparatus by using a slot which includes a plurality of orthogonal frequency division multiplexing (OFDM) symbols (abstract), the terminal apparatus comprising: 
multiplexing circuitry (2313 in Fig. 23; Pub [0184-0185]) configured to map one or more demodulation reference signal (DMRS) symbols into the slot (S2210 in Fig. 22; Pub [0177]); and 

b)	Regarding claim 17, Seo et al disclose a communication method for a terminal appratus which communicates with a base station apparatus by using a slot which includes a plurality of orthogonal frequency division multiplexing (OFDM) symbols (abstract)), the communication method comprising: 
mapping one or more demodulation reference signal (DMRS) symbols into the slot (S2210 in Fig. 22; Pub [0177]); and
determining a mapping of data into a resource element in the one or more DMRS symbol based on at least first information related to a DMRS configuration (S2220; Pub [0178]), the first information being included in a radio resource control (RRC) signaling (Pub [0089]), second information related to a DMRS, the second information being included in downlink control information (DCI) (Fig. 3; Pub [0053]; DCI), and third information indicating whether a discrete Fourier transform (DFT) is applied,
wherein the first information, the second information and the third information are received from the base station apparatus (Fig. 22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 2014/0301346) in view of Gao et al (US2020/0021489).                                                                            a)	Regarding claim 12, Seo et al disclose transceiving a downlink control channel including a downlink control information (DCI), but did not explicitly teach the DCI includes information related to a number of layers.
However, Gao et al disclose reference signal transmission (Fig. 1 and 2). DCI for indicating the DMRS configuration are determined based on the number of transmission layers (Pub [0064]). DCI is well known to provide necessary information to UE. Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the downlink control channel transmission of Seo et al with the DCI of Gao et al. Thus, the DCI indicates the number of layers and the control circuitry is configured to determine the . 

Allowable Subject Matter
Claims 14-16 and 18 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance for claims 14-16 and 18: The present invention is directed to communication between a base station and a user equipment.  A base station apparatus which communicates with a terminal apparatus by using a slot which includes a plurality of orthogonal frequency division multiplexing (OFDM) symbols, the base station apparatus comprising: transmission circuitry configured to transmit a radio resource control (RRC) signaling including first information related to a demodulation reference signal (DMRS) configuration, transmit downlink control information (DCI) including second information related to a DRMS, and transmit third information indicating whether a discrete fourier transform (DFT) is applied or not; and reception circuitry configured to receive one or more DMRS symbols mapped into the slot, wherein a mapping of data into a resource element in the one or more DMRS symbols is determined based on at least the first information, the second information, and the third information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
January 10, 2022
/EVA Y PUENTE/                                                                                                                                                Primary Examiner, Art Unit 2632